EXHIBIT 10.61

AMENDMENT NUMBER ONE TO THAT LEASE AGREEMENT BETWEEN GOLD POINTE C, LLC, A
CALIFORNIA LIMITED LIABILITY COMPANY, AS SUCCESSOR-IN-INTEREST TO LANDHOLD,
INC., A CALIFORNIA CORPORATION, AS LANDLORD, AND HEALTH NET, INC, A DELAWARE
CORPORATION, AS TENANT, DATED MARCH 5th, 2001, FOR THE PREMISES LOCATED AT 11971
FOUNDATION PLACE IN RANCHO CORDOVA, CALIFORNIA.

Effective November 22, 2002, the above described Lease Agreement shall be
modified as follows:

The Basic Lease Information – Premises shall be replaced in its entirety as
follows:

 

Premises:

  The Premises referred to in this Lease consist of approximately 141,151
rentable square feet on the first, second and third floors of the Building.

Tenant’s Proportionate Share:

  96.77%, based on a Building rentable area of approximately 145,869 square
feet.

Lease Commencement Date:

  July 8, 2002

Lease Expiration Date:

  January 7, 2013

Base Rent:

  Months:   Monthly Base Rent   07/08/02-01/07/03:   Free Rent and Building
Operating Expenses.   01/08/03-01/07/05:   $258,306.33   01/08/05-01/07/07:  
$265,363.88   01/08/07-01/07/09:   $272,421.43   01/08/09-01/07/11:  
$279,478.98   01/08/11-01/07/13:   $286,536.53

All other terms and conditions shall remain in full force and effect.

IN WITNESS WHEREOF, the parties hereto have executed this Amendment the day and
year written below.

 

LANDLORD:

GOLD POINTE C, LLC,

a California limited liability Company

By:   /s/ Michael E. Diepenbrock  

Michael E. Diepenbrock,

Managing Member

 

TENANT:

 

 

HEALTH NET, INC.

A Delaware Corporation

By:   /s/ Dennis Bell   Dennis Bell Its:   Vice President